DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 19, 2022 has been entered.

Claims
Newly added claims 33-38 are renumbered by the examiner as claims 38-43. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It appears that the “and” between “d-limonene” and alpha-terpinene” should be “or”. The claims has been searched and examined only to the exte4nt that it reads on the elected inhibitor, d-limonene. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 31 and 32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 30 calls for 25-75% of inhibitor in the liquid phase of a lubricant, and these dependent claims recite amounts in the ppm range.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 10, 13, 18, 20, 22-28, and 30-43 are rejected under 35 U.S.C. 103 as being unpatentable over Elsheikh et al., US 2010/0181524 A1 in view of Merkel et al., US 2012/0065437 A1. The Elsheikh reference discloses compositions which are chemically stable during use, storage and transportation, but will degrade in the troposphere [0006]. Suitable compositions comprise hydrofluoroolefins, including 1234yf, and are useful as heat transfer fluids. The compositions can be stabilized against degradation by the addition of a stabilizer selected from free radical scavengers, acid scavengers, oxygen scavengers, polymerization inhibitors, corrosion inhibitors and combinations of same. Suitable stabilizers include d,l-limonene [0008]. Regarding compositions free of polymers and the like, the presence of a polymerization inhibitor would accomplish this. Furthermore, a new, freshly distilled refrigerant would not contain polymer. Regarding claim 3, the presence of some non-zero amount of adventitious air is common in heat transfer systems, and an oxygen scavenger would prevent damage from oxygen. Alternatively, the claim is non-elected. Regarding polyol ester lubricant, see [0016]. Use of stabilizers in amounts of 1-50,000 ppm, preferably 100-1000 ppm, is disclosed at [0009]. Determination of the stabilization-effective amount of a disclosed stabilizer would amount to routine experimentation which is motivated by the reference. Regarding claim 13, limonene is a liquid at room temperature. To the extent that claim 20 is understood, it appears to read on a liquid-phase refrigerant containing some preservative, in combination with refrigerant vapor and no limonene in the headspace. Either the physical properties of a mixture of 1234yf and limonene can meet these limitations, or the claim may be considered non-elected, along with the claims which depend from it. Claim 23 reads on the intended purpose of a heat transfer composition. The containers of claims 24 and 25 read on obvious expedients for storage as well as a compressor in a heat transfer device. Regarding claim 28, either limonene is miscible with 1234yf or the claim may be regarded as non-elected. Presence of trifluoropropyne, 1234ze, 1243zf and 1225ye is not disclosed.
The Merkel reference teaches a method of making and refining 1234yf such that the content of byproducts such as trifluoropropyne, 1234ze, 1243zf and 1225ye are minimized to the low hundreds-of-ppm level. It would have been obvious at the time of filing to find small amounts, less than 1% in total, of trifluoropropyne, 1234ze, 1243zf and 1225ye in commercial grade  1234yf, because Merkel teaches a method of synthesizing 1234yf which produces these byproducts in these amounts.

Response to Arguments
Applicant's arguments filed July 19, 2022 have been fully considered but they are not persuasive. The compositions of Elsheikh are clearly disclosed as useful for heat transfer as well as for blowing agents. Applicant further argues that it would not be obvious to use the method of Merkel to manufacture the refrigerant of Elsheikh since the references are assigned to different entities. This is not persuasive because the person of ordinary skill in the heat transfer art may pick any method or source of refrigerant in the absence of any stricture in the Elsheikh reference. Applicant is reminded that the rejection was made for obviousness, not anticipation. Applicant further argues that the Office has not demonstrated that it is common for air to be present in heat transfer systems. This is not persuasive because the Elsheikh reference discloses that oxygen inhibitors may be added. An obvious source of oxygen is air. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner, 
Art Unit 1761